Citation Nr: 1409542	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  13-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected sinusitis with allergic rhinitis disability. 


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to May 1993, when he retired.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Obstructive sleep apnea was not manifested in service, and the Veteran's current sleep apnea is not shown to be related to his service, or to have been caused or aggravated by his service-connected sinusitis with allergic rhinitis disability.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea, including as secondary to the service-connected sinusitis with allergic rhinitis disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A December 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in February 2013.  As will be discussed in greater detail below, the Board finds the examination to be adequate, as it includes a thorough review of the Veteran's medical history, physical examination citing pertinent findings, and a medical opinion with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2) 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his sleep apnea was incurred in or was caused by treatment that occurred during service; or alternatively, the result of his service-connected sinusitis with allergic rhinitis disability.  He specifically asserts that his medical history for sleep apnea dates back to 1976 when he was treated for sinusitis in service.  He experienced sleepless nights for many years, and because he was unaware he had a sleep disorder and assumed it was his sinuses, he did not seek medical attention for a sleep disorder.  A sleep disorder was eventually diagnosed when a physician inquired about his snoring (through his wife), and he was subsequently diagnosed with obstructive sleep apnea.  

His STRs are silent for any complaints, treatment, or diagnosis of a sleep disorder.  However, in a February 1977 in-service annual examination report he reported a history of frequent trouble sleeping (no explanation by the examining physician was noted).  In an April 1990 in-service periodic medical history report and in his January 1993 retirement medical history report, he indicated that he had no frequent trouble sleeping.  

In May 2005 the Veteran had a consultation (for possible sleep apnea) with Tidewater Neurologists and Sleep Disorder Specialists, Inc.  He complained of snoring for ten years.  There was no diagnosis of a sleep disorder rendered at that time.  

In October 2009 he underwent a polysomnogram in an effort to find evidence of sleep apnea.  The polysomnogram report noted that the study was performed for 396 minutes.  His sleep efficiency was 83.6 percent and his sleep quality was poor.  He exhibited moderate snoring.  The diagnoses were severe obstructive sleep apnea and snoring and hypoxemia.  The preferred treatment option was nasal CPAP [continuous positive airway pressure], with other options that included weight loss, oral appliances, or surgery.

In a December 2009 VA outpatient primary care-new patient/vesting report, it was noted the Veteran had sleep apnea and used CPAP.  He reported that he "gets headache [and] was told it may be because of the sleep apnea."

On February 2013 VA (fee basis) examination, the Veteran reported that his sleep disorder began in 2005.  He was diagnosed with sleep apnea in 2009 and he uses a CPAP machine.  The examiner noted review of the Veteran's claims file, including his military separation examination and private treatment records.  The examiner opined that it was less likely than not (less than 50 percent probability) that sleep apnea was incurred in or caused by an in-service injury, event or illness.  The rationale being that there is no medical evidence of a direct service connection in the Veteran's military medical records; nor was there evidence of sleep apnea diagnosed in service.  The examiner further opined that sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  The reason being was there was no direct causation in the medical records of sinusitis and sleep apnea.  There was no medical evidence for causation of sleep apnea from sinusitis/allergic rhinitis.  He further opined that the Veteran was diagnosed obese and that coincided with his diagnosis of sleep apnea.  

On review, it is not shown that obstructive sleep apnea became manifest in service and persisted.  His STRs do not show any complaint, finding, treatment or diagnosis pertaining to a sleep disorder.  Notably, the Veteran's one-time mention of frequent trouble sleeping (in the 1977 medical history report) is not competent evidence of a sleep disorder in service.  While his notation is competent evidence of him having trouble sleeping, it is not competent as to medical causation to establish service connection for a sleep disorder.  The Board observes that while the Veteran may be competent to observe that he has sleep problems, the diagnosis of a specific sleep disability is a medical question that requires medical training (and diagnostic studies).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It is noteworthy that on subsequent in-service medical history reports (in 1990 and 1993 (retirement examination)) he specifically denied having frequent trouble sleeping.  Furthermore, the February 2013 VA (fee basis) examiner opined that it was less likely than not that sleep apnea was incurred in or caused by an incident in service because there is no medical evidence of a link to service.  Accordingly, service connection for obstructive sleep apnea on the basis that such was incurred or aggravated in service is not warranted.  Post service evaluation/treatment records provide no indication that any sleep disability may somehow be related to the Veteran's service.  Accordingly, service connection for obstructive sleep apnea on the basis that such became manifested in service and persisted is not warranted. 

The preponderance of the evidence is also against the Veteran's asserted secondary service connection theory of entitlement.  He argues that obstructive sleep apnea was caused or aggravated by his service connected sinusitis with allergic rhinitis disability.  Regarding this secondary service connection theory of entitlement, as noted above, the Veteran is not competent to diagnose a specific sleep disability.  Further, whether a service connected disability such as sinusitis with allergic rhinitis disability caused or aggravated a sleep disorder such as obstructive sleep apnea is likewise a medical question beyond the scope of lay observation.  The medical evidence the Board finds most probative (and persuasive) consists of the report of the February 2013 VA (fee basis) examiner who opined that the Veteran's sleep apnea is unrelated to his service-connected sinusitis with allergic rhinitis disability.  The examiner noted the history of the claimed disability and thoroughly explained the rationale for his opinion (citing to clinical and factual data); and identified a more likely etiology (the Veteran's diagnosed obesity).  

The Board also acknowledges that the Veteran, in support of his claim, submitted medical treatises/articles from the Internet that appear to indicate that sinusitis and/or other upper respiratory disorders could cause or aggravate sleep apnea.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the articles do not specifically relate to the facts and circumstances surrounding this particular Veteran's case.  Absent evidence demonstrating a causal relationship between this specific Veteran's sleep problems and service or his service-connected disability, the Internet articles are insufficient to establish service connection for obstructive sleep apnea.  

In sum, the weight of the probative evidence demonstrates that the Veteran's obstructive sleep apnea is not related to his service or to any incident therein.  Moreover, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected sinusitis with allergic rhinitis disability neither caused nor aggravated his sleep apnea.  As the preponderance of the evidence is against the Veteran's claim for service connection, the claim must be denied. 



ORDER

Service connection for obstructive sleep apnea, including as secondary to service-connected sinusitis with allergic rhinitis disability is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


